       Case 2:20-cv-00993-RB-CG Document 37 Filed 03/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUZ MARIA LUEVANOS,

              Plaintiff,

v.                                                        No. CV 20-993 RB/CG

WORLD WIDE TECHNOLOGY, LLC, AND
BG STAFFING, INC.,

              Defendants.

                     ORDER EXTENDING DISCOVERY DEADLINES

       THIS MATTER is before the Court upon Defendant World Wide Technology,

LLC’s Unopposed Motion to Extend Time to Respond to Discovery (the “Motion”), (Doc.

36), filed February 26, 2021. In the Motion, Defendant asks the Court to extend the

deadline for it to respond to Plaintiff’s “initial discovery requests,” and explains “these

extensions will not impact any Court deadlines.” Id. at 1. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant World Wide Technology, LLC

shall have until March 11, 2021, to respond to Plaintiff’s initial discovery requests, and

Plaintiff shall have until March 22, 2021, to respond to Defendant World Wide

Technology, LLC’s discover requests.

       IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
